Co Oo SN DH A FP WY NY

NO wo PO NH WN NHN NHN NH HNO =| = FF EF Eee OO S| OSS l
oN HN UH FP WN FY OD OBO OBO NY DB ne FF WY NY | OS

Case 3:19-cv-00529-MMD-CLB Document 26 Filed 01/07/20 Page 1 of 3

Lo

 

 

 

 

 

 

 

V_ FILED RECEIVED
Matthew K. Schriever (10745) ENTERED SERVED ON
HUTCHISON & STEFFEN, PLLC COUNSEL/PARTIES OF RECORD
10080 W. Alta Dr., Suite 200
Las Vegas, Nevada 89145 N -
(702) 385-2500 JA 7 2020
mschriever@hutchlegal.com

CLERK US DISTRICT COURT

Casey J. Nelson, (12259) BY: DISTRICT OF NEVADA DEPUTY
WEDGEWOOD, LLC -

 

Office of the General Counsel
2320 Potosi Street, Suite 130

Las Vegas, Nevada 89146
Telephone: (702) 305-9157
Facsimile: (310) 730-5967
caseynelson@wedgewood-inc.com

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
CHAMPERY RENTAL REO, LLC, a Civil No. 3:19-CV-00529-MMD-CBC

California Limited Liability Company
STIPULATION AND ORDER|TO

Plaintiff(s), CONTINUE JANUARY 13, 2020;CASE
Vv. MANAGEMENT CONFERENCE

ADAM W. POLSON, an individual;
INTERNAL REVENUE SERVICE; WELLS
FARGO BANK, N.A.; All other persons
unknown claiming any right, title, estate, lien
or interest in the real property described in the
complaint adverse to Plaintiff's ownership, or
any cloud upon Plaintiff's title thereto; DOES
and ROES I through X, inclusive;

Defendant(s).

 

AND RELATED ACTIONS.

 

 

Plaintiff/Counter-Defendant Champery Rental REO, LLC (“Champery”),
Defendant/Counter-Plaintiff/Third-Party Plaintiff Adam W. Polson (“Polson”), | Defendant

Internal Revenue Service (“United States”), Defendant Wells Fargo Bank, N.A. (“Wells Fargo”),

 

 

 

 

 
Oo Oo YN NHN WW F&F WY HNO —

Oo wo PPO NY HNO NH NY NO NO | F- KF KF FO SEO SESE SOO ele
eo SN DBD wD FP WO NY | FGF BO Fe AN DB A F&F DW NYO KF &

Case 3:19-cv-00529-MMD-CLB Document 26 Filed 01/07/20 Page 2 of 3

and Third-Party Defendant Renovista Ridge Master Property Owners Association (“Re
by and through their respective attorneys of record, stipulate to continue the Case Ma
Conference currently scheduled for January 13, 2020 at 10:00 a.m. to the mutually c

time of January 17, 2020 at 11:00 a.m.

hovista”),
hagement

onvenient

Counsel for all parties has been notified by Matthew K. Schriever, counsel for Champery,

that he has a personal scheduling conflict and is unable to attend the January 13, 2020 hearing in

person, as ordered by the Court. Specifically, Mr. Schriever’s wife has a previously p!

 

nned trip

out of town and does not return home until the evening of January 13, 2020. Her flights were

booked on October 20, 2019. Mr. Schriever’s wife typically takes on the responsibility lof getting

their three kids ready for school, dropping them off at three different schools, and picking them

up from those schools. Because she will be out of town on Monday, January 13, 2020, Mr.

Schriever is taking on those family responsibilities that day and there is not adequate time for

him to get his children to school in Las Vegas, NV in the morning, fly to Reno, NV to attend the

hearing in person at 10:00 a.m., and fly back to Las Vegas, NV to pick his children up from

school in the afternoon. !
Upon learning of the continued hearing and in person attendance requirey
Schriever contacted the Courtroom Administrator on January 6, 2020 to advise

scheduling conflict. The Courtroom Administrator indicated Friday, January 17, 202

nent, Mr.
er of the

) at 11:00

a.m. as a possible alternative date for the hearing if all parties stipulated and if the Court granted

the stipulation. Accordingly, Mr. Schriever contacted all counsel of record and the part

 

' Mr. Schriever would be available to attend the hearing on Monday, January 13, 2020 telephonically, b
reasons state above is not available to personally attend a hearing in Reno, NV on that date.

es hereby

ut for the

 

 

 

 

 
Co Oo SN DH nO FSF WD NO

RO PO NO NO NO NO WN WN NO HFS §— | FEF FEF OO ESO TFElOO Sl lhl
oN BN OTN Fe WD HO KH DOD GO OU UN LULURLUlUhLOULULN ULC

Case 3:19-cv-00529-MMD-CLB Document 26 Filed 01/07/20 Page 3 of 8

stipulate that the January 13, 2020 hearing be continued to January 17, 2020 at 11:00 a.m. so
that Mr. Schriever can personally attend the hearing, as ordered by the Court.

Respectfully submitted this 7" day of January 2020.

HUTCHISON & STEFFEN, PLLC

/s/ Matthew _K. Schriever

Matthew K. Schriever (10745)
10080 W. Alta Dr., Suite 200

Las Vegas, Nevada 89145
mschriever@hutchlegal.com
Casey J. Nelson (12259)
WEDGEWOOD, LLC

2320 Potosi Street, Suite 130

Las Vegas, Nevada 89146
caseynelson@wedgewood-inc.com
Attorneys for Champery Rental REO, LLC

MICHAEL LEHNERS, ESQ.

/s/ Michael Lehners
MICHAEL LEHNERS (3331)
429 March Avenue

Reno, NV 89509
michaellehners@yahoo.com
Attorney for Adam W. Polson

TIFFANY & BOSCO, P.A.

/s/ Krista J. Nielson

KRISTA J. NIELSON (10698)

10100 W. Charleston Blvd., Suite 220
Las Vegas, NV 89135

(702) 916-1445

knielson@tblaw.com

Attorney for Wells Fargo Bank

IT IS SO ORDERED:

RICHARD E. ZUCKERMAN
Principal Acting Assistant Attorney General

/s/ Boris Kukso

BORIS KUKSO

Trial Attorney, Tax Division
U.S. Department of Justice
Boris.Kukso@usdoj.gov
Attorneys for the United States

MADDOX SEGERBOLM CANEPA LLP

/s/ Eva G. Segerblom

EVA G. SEGERBLOM (10749)
ARDEA G. CANEPA-ROTOLI (12345)
10403 Double R. Boulevard
Reno, NV 89521
esegerblomn@msclawyers.com
acanepa@msclawyers.com
Attorneys for Reno Ridge Master
Property Association

N

 

UNITEY STATES MAGISTRATE JUDGE

DATED: L4{f20#0

¢

 

 

 

 

 
